Name: Commission Directive 87/250/EEC of 15 April 1987 on the indication of alcoholic strength by volume in the labelling of alcoholic beverages for sale to the ultimate consumer
 Type: Directive
 Subject Matter: natural and applied sciences;  beverages and sugar;  marketing;  consumption
 Date Published: 1987-04-30

 30.4.1987 EN Official Journal of the European Communities L 113/57 COMMISSION DIRECTIVE of 15 April 1987 on the indication of alcoholic strength by volume in the labelling of alcoholic beverages for sale to the ultimate consumer (87/250/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 79/112/EEC of 18 December 1978 on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs for sale to the ultimate consumer (1), as last amended by Directive 86/197/EEC (2), and in particular the second paragraph of Article 10a thereof, Whereas Article 3 of Directive 79/112/EEC made it mandatory, in the labelling of beverages containing more than 1,2 % by volume of alcohol, to indicate the actual alcoholic strength by volume; Whereas rules concerning the manner of such indication must be laid down; Whereas, in the case of products classified under headings No 22.04 and 22.05 of the Common Customs Tariffs, such rules are laid down in the specific Community provisions applicable to them; Whereas this Directive applies to all other beverages containing more than 1,2 % by volume of alcohol; Whereas the Annex to Council Directive 76/766/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to alcohol tables (3) lays down Community rules on the definition and on the method of determining and expressing alcoholic strength by volume; Whereas this Directive may therefore be confined to introducing the provisions that must supplement such rules; Whereas for the purpose of establishing tolerances, due regard should be given to the nature of the different beverages concerned, the degree of variability observed and the technical difficulties involved in ensuring that the declared value is consistent with the actual value; Whereas one or more Community methods of analysis for determining alcoholic strength by volume will have to be adopted in good time in order to allow Directive 79/112/EEC and this Directive to be applied correctly; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee for Foodstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1 This Directive concerns the indication of the actual alcoholic strength by volume in the labelling of beverages containing more than 1,2 % by volume of alcohol other than those classified under headings No 22.04 and 22.05 of the Common Customs Tariff. Article 2 1. Alcoholic strength shall be determined at 20 o C. 2. The figure for alcoholic strength shall be given to not more than one decimal place. It shall be followed by the symbol % vol. and may be preceded by the word alcohol or the abbreviation alc.. Article 3 1. The positive and negative tolerances allowed in respect of the indication of the alcoholic strength by volume shall be as follows, expressed in absolute values: (a) Beverages not specified below: 0,3 % vol.; (b) Beers having an alcoholic strength not exceeding 5,5 % vol.; beverages classified under subheading 22.07 B II of the Common Customs Tariff and made from grapes: 0,5 % vol.; (c) Beers having an alcoholic strength exceeding 5,5 % vol.; beverages classified under subheading 22.07 B I of the Common Customs Tariff and made from grapes; ciders, perries, fruit wines and the like, obtained from fruits other than grapes, whether or not semi-sparkling or sparkling; beverages based on fermented honey: 1 % vol.; (d) Beverages containing macerated fruit or parts of plants: 1,5 % vol. 2. The tolerances set out in paragraph 1 shall apply without prejudice to the tolerances deriving from the method of analysis used for determining the alcoholic strength. Article 4 1. Member States shall, where necessary, amend their legislation to comply with this Directive and shall forthwith inform the Commission thereof; legislation thus amended shall be applied in such a manner as to:  permit trade in products which comply with this Directive by 1 May 1988 at the latest,  prohibit trade in products which do not comply with this Directive as from 1 May 1989. 2. However, trade in beverages which do not comply with this Directive, labelled before the date in the second indent of paragraph 1, shall be permitted until stocks are exhausted. Article 5 This Directive is addressed to the Member States. Done at Brussels, 15 April 1987. For the Commission COCKFIELD Vice-President (1) OJ No L 33, 8. 2. 1979, p. 1. (2) OJ No L 144, 29. 5. 1986, p. 38. (3) OJ No L 262, 27. 9. 1976, p. 149.